DETAILED ACTION
This office action is in response to applicant’s amendments and arguments filed 11/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/30/2020.  These drawings are acceptable.
Specification
Following an interview held with attorney Joseph Ambrose on 11/24/2020 in which the objection to specification discussed, as a result of the discussion the examiners agreed to withdrawal the objection to the specification provided the content in question could be considered an inherent feature of the invention, as well as the amendment has some broad support based on original disclosure stating that the two compartments have different volumes.




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 was previously rejected under 35 USC 102(a)(1) as being anticipated by Kardos et al. US 20110210125 A1 (Kardos). Where Kardos discloses a coolant reservoir tank (28), comprising: a fill port (34a); a first compartment (29) configured to receive and retain a first portion of a liquid coolant received through the fill port, wherein the first compartment is configured to be in fluid communication with a first liquid cooling circuit (A); and a second compartment (30) configured to receive and retain a second portion of the liquid coolant received through the fill port, wherein the second compartment is configured to be in fluid communication with a second liquid cooling circuit (B); and a dividing wall (31) separating the first compartment from the second compartment, wherein an exterior wall extends from the fill port (Wall of tank 28 provides an exterior wall), wherein a first channel (34b) is defined between the exterior wall and a first interior wall (right side wall surface of dividing wall 31), the first channel being fluidly connected to the fill port (34a) and the first compartment (29), and wherein a second channel (34c) is defined between the exterior wall and a second interior wall (left side wall surface of dividing wall 31), the second channel being fluidly connected to the fill port (34a) and the second compartment (30).
In the claimed invention sought by applicant the dividing wall 188 is a separate wall from the interior wall (190, 190a, 190b) which forms the first and second coolant channels as seen in Figures 9 and 10, where the first outlet passage 196 is seen spaced from dividing wall 188. These features of applicant’s claimed invention with respect to claim are considered to not be anticipated by the Kardos reference, or rendered obvious by Kardos in view of any of the additional prior art cited of record. Therefore, claim 1 and the claims which depend from claim 1 are considered to be in condition for allowance. 
Independent claim 15 was rejected as being obvious over Kardos et al. US 20110210125 A1 (Kardos) in view of Pottie et al. US 20060130778 A1 (Pottie).
Kardos discloses similar aspects of claim 15 seen in the discussion of claim 1 above, claim 15 has since been amended to recite, “wherein the first internal wall wraps around a portion of the first compartment and the second internal wall wraps around a portion of the second compartment,” as seen Figures 9 and 10 of the application. Kardos in view of Pottie fail to render this limitation as obvious in combination with the additional limitations of claim 15. Therefore, claim 15 and the claims which depend from claim 15 are considered to be in condition for allowance.
Independent claim 20 was rejected as being obvious over Kardos et al. US 20110210125 A1 (Kardos) in view of Pottie et al. US 20060130778 A1 (Pottie) further in view of Hall et al. DE 102017004632 A1 (Hall).
Claim 20 was amended to recite similar features to the amendments seen in claims 1 and 15, where claim 20 was amended to state, “and wherein the first outlet passage and the second outlet passage are each spaced apart from the dividing wall and disposed along a nonlinear flow path,” again figure 9 and 10 depict first and second outlet passages 196, 198 spaced apart from dividing wall 188 and disposed along a nonlinear path. Kardos in view of Pottie further in view of Hall fail to render obvious the entirety of the limitations of claim 20, therefore claim 20 is considered in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200340389 A1 discloses a multi-compartment tank with a maximum fill line and on-linear fill port, however lacks a sufficient prior art date.
US 10794265 B2 discloses a multi-piece tank with a single fill port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MICHAEL A KESSLER/Examiner, Art Unit 3747                                                                                                                                                                                                        
/JACOB M AMICK/Primary Examiner, Art Unit 3747